     CASE 0:18-cv-03189-DSD-ECW Document 43 Filed 07/29/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MINNESOTA



THE PRUDENTIAL INSURANCE                          Case No. 18-cv-3189 (DSD/ECW)
COMPANY OF AMERICA,

                              Plaintiff,

       v.                                                       ORDER

J.B., a minor; Z.B., a minor; and ANNIE L.
DAVIS, solely in her capacity as guardian
of J.B. and Z.B., and MARILYN DAVIS,

                              Defendants.



      This case is before the Court on the Motion of Plaintiff, The Prudential Insurance

Company of America (“Prudential”), to appoint guardians ad litem for minor Defendants,

J.B. and Z.B., and for an Order directing Prudential to deposit a remaining death benefit

in the amount of $222,000.00 out of a total death benefit of $444,000.00 with this Court

pursuant to Federal Rule of Civil Procedure 67 due as a consequence of the death of

Andrew L. Davis, who was insured under a group life insurance policy bearing Group

Policy No. G-43939 issued by Prudential to Wal-Mart Stores, Inc. (Doc. No. 31.)

During the hearing on the motion, Prudential sought to withdraw its motion to a appoint a

guardian ad litem for Z.B. on the basis that Z.B. is no longer a minor. Prudential also

sought to withdraw the motion for deposit without prejudice until all the parties have

been served in this action. Prudential also confirmed its request to withdraw these
     CASE 0:18-cv-03189-DSD-ECW Document 43 Filed 07/29/19 Page 2 of 2



motions in writing. (Doc. No. 42.)

                                          ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.     Plaintiff’s Motion to appoint a guardian ad litem for minor Defendant J.B.

is GRANTED.

       2.     Annie Davis is hereby appointed guardian ad litem for the minor, J.B., with

regard to the above-captioned matter.

       3.     J.B.’s guardian ad litem’s reasonable fees, to the extent that she seeks any,

shall be paid out of the Death Benefit.

       4.     Plaintiff’s motion to appoint a guardian ad litem for Z.B is

WITHDRAWN.

       5.     Plaintiff’s Motion to Deposit Pursuant to Federal Rule of Civil Procedure

67 is WITHDRAWN without prejudice.



Date: July 29, 2019
                                                 ELIZABETH COWAN WRIGHT
                                                 United Stated Magistrate Judge




                                             2
